Fourth Court of Appeals
                                San Antonio, Texas
                                      January 5, 2017

                                   No. 04-15-00714-CV

  WESTPORT OIL & GAS COMPANY, L.P. n/k/a Kerr-McGee Oil & Gas Onshore, L.P.,
                            Appellant

                                             v.

Betsy MECOM, Donald R. Mullins, Lannie Louise Mecom, Mark Mullins and Wahatoya, Ltd.,
                                     Appellees

                 From the 49th Judicial District Court, Zapata County, Texas
                                   Trial Court No. 6,470
                         Honorable Jose A. Lopez, Judge Presiding


                                      ORDER
       On December 14, 2016, this court issued its opinion and judgment in this appeal. On
December 29, 2016, Appellees filed an unopposed first motion for extension of time to file a
motion for rehearing until January 13, 2017. See TEX. R. APP. P. 49.1, 49.8.
        Appellees’ motion for extension of time is GRANTED. Appellees’ motion for rehearing
is due by January 13, 2017.


                                                  _________________________________
                                                  Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of January, 2017.


                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court